Case 6:12-cv-00855-RWS Document 1008 Filed 11/11/20 Page 1 of 7 PageID #: 64949




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 VIRNETX INC. AND                                       §
 LEIDOS, INC.,                                          §
                                                        §    Civil Action No. 6:12-cv-00855
        Plaintiffs,                                     §
                                                        §
 v.
                                                        §
 APPLE INC.                                             §
                                                        §
                                                             JURY TRIAL DEMANDED
        Defendant.                                      §
                                                        §
                                                        §



                  UNOPPOSED MOTION REQUESTING PORTIONS OF
                   THE DAMAGES TRIAL TRANSCRIPT BE SEALED

        Pursuant to the Court’s November 2, 2020 Notice of Filing of Official Transcripts (Dkt.

 Nos. 983–996), Defendant Apple Inc. (“Apple”), by its undersigned counsel, respectfully moves

 this Court to seal portions of the Official Transcript of Jury Trial Proceedings held on October

 29, 2020 and October 30, 2020 before Judge Schroeder, which were reported by Ms. Shelly

 Holmes.

        Though the public has a general right to access judicial records, this right is not absolute.

 See Motorola, Inc. v. Analog Devices, Inc., No. 1:03-CV-131, 2003 WL 25778434, at *1 (E.D.

 Tex. June 6, 2003 (citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978)). On

 October 29 and October 30, during the jury trial that was held from October 26–30, the parties

 discussed non-public information regarding Apple’s and third parties’ confidential technical and

 business operations.     Apple now seeks to appropriately balance protecting this highly

 confidential and sensitive data and the ongoing use of such information in this case.


                                                  1
Case 6:12-cv-00855-RWS Document 1008 Filed 11/11/20 Page 2 of 7 PageID #: 64950




 Accordingly, Apple requests the following portions of the October 29, 2020 (AM) Transcript

 that contains highly confidential and sensitive technical data related to Apple’s tracking of

 downloads on its iOS devices be sealed:

    1. Page 817, line 5: the words “                 .”

    2. Page 817, line 13: the words “                 .”

    3. Page 817, line 16: the words “                 .”

    4. Page 853, line 20: the words “                 .”

    5. Page 854, line 4: the words “                 .”

    6. Page 854, line 7: the word “             .”

        Apple also requests the following portions of the October 29, 2020 (PM) Transcript

 which contain highly confidential and sensitive information regarding the technical operation of

 non-party        products be sealed:

    7. Page 939, line 8: the word “        ”

    8. Page 939, line 10: the word “       .”

    9. Page 939, lines 19-23: the words between “the” and “calls,” including “calls.”

    10. Page 940, line 1: the word “

    11. Page 940, lines 7-12: the words between “if” and “calls,” including “calls.”

    12. Page 940, line 13: the word “

    13. Page 940, line 14: the word “

    14. Page 940, line 17: the word “

    15. Page 940, line 19: the words “          and “

    16. Page 940, line 24: the word “

    17. Page 941, line 8: the words between “did” and “take.”



                                                     2
Case 6:12-cv-00855-RWS Document 1008 Filed 11/11/20 Page 3 of 7 PageID #: 64951




    18. Page 965, line 24: the word “

    19. Page 966, line 1: the word “

    20. Page 966, line 4: the word “

    21. Page 966, line 8: the word “

    22. Page 966, lines 13-16: the words between “the” and “The.”

    23. Page 966, lines 21-25: the words between “the” and “call,” including “call.”

        Apple also requests the following portions of the October 29, 2020 (PM) Transcript

 which contain highly confidential and sensitive information regarding the technical and business

 operations of non-parties                                            , and Apple’s relationship

 thereto, be sealed:

    24. Page 953, line 10: the word “

    25. Page 953, line 12: the word “

    26. Page 953, line 14: the word “

    27. Page 954, line 1: the word “

    28. Page 954, line 7: the word “

    29. Page 954, line 9: the word “

    30. Page 954, line 10: the words “         .”

    31. Page 954, line 14: the word “               .”

    32. Page 954, line 17: the word “

    33. Page 954, line 19: the words           .”

    34. Page 954, line 22: the words “         .”

    35. Page 954, line 24: the word “               .”

    36. Page 954, line 25: the word “                    ”



                                                3
Case 6:12-cv-00855-RWS Document 1008 Filed 11/11/20 Page 4 of 7 PageID #: 64952




    37. Page 955, line 2: the word “

        Apple further requests that the following portions of the October 30, 2020 (AM)

 Transcript that contain highly confidential and sensitive financial data related to Apple’s

 commercial relationship with non-party           be sealed:

    38. Page 1147, line 14: the word “             ”

    39. Page 1149, line 18: the word “

    40. Page 1149, line 20: the word “

    41. Page 1150, line 3: the word “

    42. Page 1150, line 10: the word “

    43. Page 1150, line 13: the word “

    44. Page 1150, line 24: the word “

    45. Page 1151, line 9: the word “

    46. Page 1151, line 20: the word “            .”

    47. Page 1152, line 7: the word “

    48. Page 1152, line 18: the word “             ”

    49. Page 1152, line 22: the word “

    50. Page 1152, line 24: the words “                .”

    51. Page 1159, line 13: the word “        ”

    52. Page 1159, line 16: the words “                .”

    53. Page 1171, line 23: the word “

    54. Page 1171, line 24: the word “             ”

    55. Page 1172, line 6: the word “




                                             4
Case 6:12-cv-00855-RWS Document 1008 Filed 11/11/20 Page 5 of 7 PageID #: 64953




        Attached as Exhibits A–C are copies of the Official October 29 (AM), October 29 (PM),

 and October 30 (AM) Trial Transcripts containing the above proposed redactions. Access to this

 confidential and sensitive information would not further the purpose of the public’s general right

 to access judicial records. Indeed, the portions of the Transcript requested to be sealed contain

 similar information to the portions of the Transcript currently under seal (e.g., 10/29/20 (AM)

 (Sealed) Trial Tr. at 3:3-8:23 (sealed discussion of another Apple license)) and redacted from the

 parties’ motions for judgment as a matter of law (e.g. Dkt. 1002 at 5, 7 (redacting language from

       license agreement)). Furthermore, Counsel for Apple has conferred with counsel for

 Plaintiffs VirnetX Inc. and Leidos, Inc. (“Plaintiffs”), and Plaintiffs do not oppose Apple’s

 request to seal. Consequently, Apple requests the court file the Official October 29 (AM),

 October 29 (PM), and October 30 (AM) Trial Transcripts with the above-identified portions

 sealed, and requests this Court enter an order directing the same.

        WHEREFORE, Apple respectfully requests this Court seal portions of this Court’s

 Official October 29 (AM), October 29 (PM), and October 30 (AM) Trial Transcripts.




                                                  5
Case 6:12-cv-00855-RWS Document 1008 Filed 11/11/20 Page 6 of 7 PageID #: 64954




 Dated: November 9, 2020                     Respectfully submitted,
                                           /s/Leslie M. Schmidt
                                           Gregory S. Arovas
                                           greg.arovas@kirkland.com
                                           Robert A. Appleby
                                           robert.appleby@kirkland.com
                                           Jeanne M. Heffernan
                                           jeanne.heffernan@kirkland.com
                                           Joseph A. Loy
                                           joseph.loy@kirkland.com
                                           Leslie M. Schmidt
                                           Leslie.schmidt@kirkland.com
                                           Nathaniel L. DeLucia
                                           nathaniel.delucia@kirkland.com
                                           Ryan Jin
                                           ryan.jin@kirkland.com
                                           KIRKLAND & ELLIS LLP
                                           601 Lexington Avenue
                                           New York, New York 10022
                                           Telephone: (212) 446-4800
                                           Facsimile: (212) 446-4900

                                           Akshay S. Deoras
                                           akshay.deoras@kirkland.com
                                           KIRKLAND & ELLIS LLP
                                           555 California Street
                                           San Francisco, CA 94104
                                           Telephone: (415) 439-1400
                                           Facsimile: (415) 439-1500

                                           Nathan S. Mammen
                                           nathan.mammen@kirkland.com
                                           KIRKLAND & ELLIS LLP
                                           1301 Pennsylvania Avenue, N.W.
                                           Washington, DC 20004
                                           Telephone: (202) 389-5000
                                           Facsimile: (202) 389-5200

                                           Michael E. Jones, Lead Attorney
                                           Texas Bar No. 10969400
                                           mikejones@potterminton.com
                                           POTTER MINTON
                                           A Professional Corporation
                                           110 N. College Avenue, Suite 500
                                           Tyler, Texas 75702
                                           Telephone: (903) 597-8311
                                           Facsimile: (903) 593-0846
                                           ATTORNEYS FOR APPLE INC.



                                       6
Case 6:12-cv-00855-RWS Document 1008 Filed 11/11/20 Page 7 of 7 PageID #: 64955




              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        This is to certify that this court document should be filed under seal because it contains

 material designated under the Protective Order approved and entered in this case.

                                                 /s/ Leslie M. Schmidt
                                                   Leslie M. Schmidt



                                   CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who have consented to electronic service are

 being served with a copy of this document via electronic email on November 9, 2020. I also

 hereby certify that all counsel of record who have consented to electronic service are being

 served with a notice of filing of this document, under seal, pursuant to L.R. CV-5(a)(7) on

 November 9, 2020.


                                                /s/Leslie M. Schmidt
                                                Leslie M. Schmidt

                               CERTIFICATE OF CONFERENCE

        The undersigned certifies that the parties have complied with Local Rule CV-7(h)’s meet

 and confer requirement. Counsel for Plaintiffs and Apple conferred via email and counsel for

 Plaintiffs stated that Plaintiffs do not oppose the relief sought in this motion.

                                                /s/ Leslie M. Schmidt
                                                Leslie M. Schmidt




                                                   7
